DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 06/23/2022 amended claims 1, 9, 11, 14 and added claim 15.  Claims 1-15 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 9 recites “the fluorescence is a convex lens.”  The specification and the drawings, as originally filed, does not teach or disclose the fluorescence being a convex lens.
For the purpose of examination, claim 9 is interpreted as having “a first lens” being a convex lens.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 11 recites “the light source and the fluorescence are disposed in sequence on a first light axis.”  The specification and the drawings, as originally filed, does not teach or disclose “the light source and the fluorescence are disposed in sequence on a first light axis.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the fluorescence” being “a convex lens” and “the light source and the fluorescence” being “disposed in sequence on a first light axis” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Yui (US 20200355992 A1).
Regarding claim 1, Yui teaches a light source device (200; Fig. 10) comprising: a light source (210) configured to emit light; a fluorescence (100; Fig. 10) configured to affect the light emitted from the light source (210); a first case (240) configured to house the light source (210) and the fluorescence (Fig. 10) inside, the light source (210) and the fluorescence are in a same chamber of the first case (240); a heatsink (280) opposed to the fluorescence (100; Fig. 10); a blower (290) configured to deliver air to inside of the first case (240); and a second case (260) configured to house the blower (290) inside and coupled to the first case (240), wherein the first case (240) includes a blast port (250) through which the air delivered from the blower (290) passes into the first case (240), and a circulation port (the other 250) through which the air inside the first case (240) passes into the second case (260).
Regarding claim 2, Yui further teaches a first air amount (higher density due to lower temperature) per unit time of the air flowing into the first case (240) via the blast port (250) is higher than a second air amount (lower density due to higher temperature) per unit time of the air flowing into the second case (260) from the first case (240) via the circulation port (the other 250).
Regarding claim 8, Yui further teaches a projector (Fig. 12) comprising: the light source device (200) according to claim 1; a light modulator (320) configured to modulate the light emitted from the light source device (200); and a projection optical device (330) configured to project the light modulated by the light modulator (320).
Regarding claim 10, Yui further teaches the first case (240) includes a light exit part disposed on a first side of the first case (240) (240; Fig. 10).
Regarding claim 12, Yui further teaches a fluorescence emitting element (100) and a pickup lens (Fig. 10) disposed in sequence on a second light axis that is perpendicular to the first light axis (Fig. 10).
Regarding claim 13, Yui further teaches the first case (240) configured to house the fluorescence emitting element and the pickup lens (Fig. 10).
Regarding claim 14, Yui further teaches a phosphor (100) configured to emit fluorescence, wherein the light source (210), the fluorescence, and the phosphor are arranged in the same chamber of the first case (240) (Fig. 10).
Regarding claim 15, Yui teaches a light source device comprising: a light source (210) configured to emit light; an optical element (100/lens; Fig. 10) configured to affect the light emitted from the light source; a first case (240) being constituted by two or more components (e.g., walls) assembled with each other and configured to house the light source (210) and the optical element (100/lens) inside, the light source (210) and the optical element (100/lens) being in a same chamber of the first case (240); a gap between the components (e.g., walls) wherein gases can flow through; a blower (290) configured to deliver air to inside of the first case (240); and a second case (260) configured to house the blower (290) inside and coupled to the first case (240), wherein the first case (240) includes a blast port (250) through which the air delivered from the blower (290) passes into the first case (240), and a circulation port (the other 250) through which the air inside the first case (240) passes into the second case (260), the chamber is communicated with external air via the gap, and the chamber is in a positive pressure with respect to the external air (Fig. 10).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yui in view of Tsuchiya (US 20110037954 A1).
Regarding claim 3, Yui does not teach the second case (260) includes an intake port through which air outside the light source device passes into the second case (260).
Tsuchiya teaches the second case (260) (30B) includes an intake port (32) through which air outside the light source device (Fig. 1, 4 and 5) passes into the second case (260) (30B).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yui with Tsuchiya; because it allows cooling in different modes to improve cooling efficiency.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yui in view of Tsuchiya (US 20110037954 A1) and in further view of Hu (US 20160069558 A1).
Regarding claims 4 and 6, the combination of Yui and Tsuchiya consequently results in a second filter (60 of Tsuchiya) disposed at the intake port (32; [0191] of Tsuchiya); but neither Yui nor Tsuchiya teaches a first filter disposed at the blast port (250).
Hu teaches having a first filter disposed at the blast port (124/123; [0054]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yui with Hu; because it prevents dust entering the illumination engine degrading optical performance.
Even though neither Yui, Tsuchiya nor Hu teaches a capturing efficiency of the first filter is higher or lower than a capturing efficiency of the second filter.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the combination of Yui, Tsuchiya and Hu such that the capturing efficiency of the first filter is higher/lower than or equal to the capturing efficiency of the second filter; because it would have been obvious to try.
Regarding claims 5 and 7, the combination of Yui, Tsuchiya and Hu consequently results in a third filter disposed at the circulation port (123/124; [0054] of Hu).
Neither Yui nor Hu teaches a capturing efficiency of the third filter is lower than the capturing efficiency of the first filter and is higher than the capturing efficiency of the second filter.
Having capturing efficiency of the third filter is lower than the capturing efficiency of the first filter and is higher than the capturing efficiency of the second filter requires only routine skills in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yui, Tsuchiya and Hu such that the capturing efficiency of the third filter is lower than the capturing efficiency of the first filter and is higher than the capturing efficiency of the second filter; because it allows capturing more of dust particles of different sizes without creating unbalance buildup.  Furthermore, it would have been obvious to try.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yui in view of Matsubara (US 20130194552 A1).
Regarding claim 9, Yui further teaches a second lens on which light emitted from the fluorescence is incident, wherein a first lens is a convex lens, the blast port is disposed in a vicinity of the second lens, and the circulation port is disposed in a vicinity of the convex lens (Fig. 10).
Yui does not teach the second lens being concave.
Matsubara teaches the first lens (15b) being a convex lens and the second lens (15c) being concave (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yui with Matsubara; because it allows shaping the illumination beam to a desired profile.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yui in view of Yamagishi (US 20170175989 A1).
Regarding claim 11, Yui does not explicitly teach the light source (210) and the fluorescence (100) are disposed in sequence on a first light axis (Fig. 10).
Yamagishi teaches the light source (101a/b/c) and the fluorescence (109) are disposed in sequence on a first light axis (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yui with Yamagishi; because it essentially is a design choice.

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claim 1, applicant/s argue that Yui does not teach “a heatsink opposed to the fluorescence.”  (Remarks; p. 6).  Examiner respectfully disagrees.  Yui clearly teaches a heatsink (280) opposed to the fluorescence (100; Fig. 10).
Regarding claim 15, applicant/s argue, 
Applicant submits that claim 15 is patentable over the cited references. Nowhere do the cited references, taken alone or in combination, disclose or suggest a first case being constituted by two or more components assembled with each other: a gap between the components wherein gases can flow through; the chamber is communicated with external air via the gap: and the chamber is in a positive pressure with respect to the external air, as is recited in new claim 15.  (Remarks; p. 7).
Examiner respectfully disagrees.  Yui unambiguously teaches a first case (240) being constituted by two or more components (e.g., walls) assembled with each other and configured to house the light source (210) and the optical element (100/lens) inside, the light source (210) and the optical element (100/lens) being in a same chamber of the first case (240); a gap between the components (e.g., walls) wherein gases can flow through; a blower (290) configured to deliver air to inside of the first case (240); and a second case (260) configured to house the blower (290) inside and coupled to the first case (240), wherein the first case (240) includes a blast port (250) through which the air delivered from the blower (290) passes into the first case (240), and a circulation port (the other 250) through which the air inside the first case (240) passes into the second case (260), the chamber is communicated with external air via the gap, and the chamber is in a positive pressure with respect to the external air (Fig. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882